Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to correspondence filed 01/28/22 regarding application 16/731,959, in which claims 1-10 and 14-22 were cancelled and new claims 23-56 were added (claims 11-13 had been cancelled in a preliminary amendment). Claims 23-56 are pending and have been considered.

Missing Oath
Applicant’s attention is again directed to the notice 06/05/20 that the Office has not received a properly executed inventor’s oath for either of the named inventors. The application cannot be allowed without a properly executed oath. 

Response to Arguments
Claims 1-10 and 14-22 were cancelled, so the 35 U.S.C. 103 rejections of the claims based on Woodward and Burrell are moot.

Allowable Subject Matter
Claims 23-56 are allowed.
The following is an examiner’s statement of reasons for allowance: 




A combination or modification of Woodward and the other prior art of record would not have resulted in the limitations of claims 23 and 54, and therefore claims 23 and 54 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 24-53 and 55-56 are allowable because they further limit allowable parent claims 23 and 54. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
A shortened statutory period for reply to this office action is set to expire TWO MONTHS from the mailing date of this action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                         02/14/22